DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections
Applicant's election with traverse of Invention-species II-C in the Reply filed 5 January 2022 is acknowledged.  The traversal is on the grounds that examination of all claims can be accomplished without serious burden.  The traversal is not found persuasive.  
First, the traversal is not found persuasive because Applicant has provided no evidence that a “separating and coupling system” always entails the same search as a “lock insert” (and vice versa).  
Second, the traversal is not found persuasive because (as noted in the restriction requirement dated 5 November 2021): (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  For example, note MPEP 803(II) and 
Third, (for sake of argument) the traversal is not found persuasive because even if the examiner had to search the same class of art, simultaneous quality searching for different inventions over such a large search area would still be a serious (and unreasonable) burden.
Claims 1-5 are withdrawn from further consideration as being drawn to a nonelected Invention.  The restriction requirement is still deemed proper and is therefore made final.  Claims 6-10 are further addressed hereafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6
The phrase "a separation member configured to separate the lock insert from
the guide hole" is unclear.  The phrase refers to the use of a separation member instead of specifying additional structural features of the separation member.  This separation member is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function does not follow from recited structure.  The 
Claim 7
The phrase “first latching member fixed” is unclear.  Claim 6 requires that the insertion part be variable in size.  Furthermore, the specification indicates that the first latching member is radially movable.  It is unclear whether “fixed” means “axially fixed”.
The phrase “second latching member fixed” is unclear.  Claim 6 requires that the insertion part be variable in size.  Furthermore, the specification indicates that the second latching member is radially movable.  It is unclear whether “fixed” means “axially fixed”.
The phrase "fixed by being brought into contact with a top surface of the flow channel plate" is unclear, as it refers to the use of the lock insert instead of specifying additional structural apparatus features of its first latching member.  For essentially the same reason, the phrase "fixed by being brought into contact with a bottom surface of the flow channel plate" is also unclear.  The subject matter of claim 7 is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 8
The phrase "a protruding member protrudingly provided on the top surface of the flow channel plate" is unclear.  The claim implies that there are two distinct components (i.e., a plate top surface and a member).  This implication conflicts with the specification, 
The phrase "a protruding member . . . is inserted into the latching groove" is unclear, and appears to be intended use.  It is unclear whether the phrase was intended to read as “a protruding member . . . extends into the latching groove".
Claim 9
It is unclear what constitutes a “predetermined interval along a circumferential direction”.  It is unclear which drawing feature corresponds to this phrase.  
The meaning of the phrase “is variable in size as much as” is unclear.  If two circumferences are of different size, then it is unclear how they can vary the same.  It is unclear which drawing feature corresponds to this phrase.  
The phrase "the insertion part is provided with at least one predetermined interval along a circumferential direction thereof at a position between the first latching member and the second latching member" is unclear.  The person skilled in the art would not unambiguously know which component of the insertion part the term "predetermined interval" shall refer to.  Furthermore, if term “interval” is meant to designate the slots of the insertion part, then it would still be unclear since these slots are not provided along a circumferential direction of the insertion part, but rather perpendicular to this circumferential direction
Claim 10
It is unclear what constitutes a “predetermined interval along a circumferential direction”.  It is unclear which drawing feature corresponds to this phrase. 

The phrase "one insertion member at a predetermined interval" is unclear because a single insertion member cannot define any interval. 

Objection to the Drawings
The drawings are objected to because Figures 1-3 are not designated by a legend such as --Prior Art-- since only that which is old is illustrated.  For evidence thereof note the published application at [0026]-[0028].  See MPEP § 608.02(g).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference numeral “641” (Figure 6), which is not mentioned in the description.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
first latching member is fixed (claim 7).
second latching member is fixed (claim 7).
latching groove (claim 8).  Where is this feature identified in the drawings?
circumference of the insertion part is variable in size as much as the predetermined interval (claims 9-10).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 9-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feild (US 4,699,759). 
Claim 6
Feild teaches a system comprising a top nozzle (22), plate (34), guide hole (36), lock insert (38), and separation member (58).  The lock insert includes an elastic insertion part (e.g., 38, 48). 
Claim 7
A first latching member (50) contacts a top surface (54) of the plate.  A second latching member (52) contacts a bottom surface (56) of the plate.
Claims 9-10
Slots (48) allow for a predetermined interval along a circumferential direction.  The circumference varies at the area of the slots.

Claims 6-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissel (DE 2520345 A1).
Citations are to the attached English translation.  Nissel (cited via IDS) teaches a lock insert of a nuclear fuel assembly.  The lock insert is configured to be coupled to a hole (21) provided in a perforated plate (2) of a top nozzle ([0005-0006, 0033]; or the bottom nozzle).  The lock insert comprises a body in a hollow shape (e.g., fuel rod cladding) and an insertion part (12-16) configured to be inserted into the hole (21).  A circumference of the insertion part is variable in size (e.g., made of a resilient material [0022]), and is thereby capable of being inserted into the guide hole.  A separation member (42) is configured to separate the lock insert from the guide hole.
.

Claim 6, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shallenberger (US 4,664,875).
Shallenberger teaches a system comprising a top nozzle plate (24, 14), guide hole (38), lock insert (46), and separation member (88, 90).  The lock insert includes an elastic insertion part (e.g., col. 6, lines 23-31).

Claim 6, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petit (US 5,091,142).
Petit teaches a system comprising a top nozzle (5), plate (10), guide hole (11), lock insert (4a), and separation member (31).  The lock insert includes an elastic insertion part (e.g., col. 5, lines 52-59).

Claim 6, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leroux (US 5,844,958).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Feild (US 4,699,759) as applied to claim 7 above, and further in view of DeMario (US 5,479,464).
DeMario shows that it is well known in the art to have a protruding member on a surface of a plate (19).  For example, note the protrusion (below opening 113) on the lower surface of the plate (19) in Figures 10-11.  This protrusion engages a groove (below bulge 107; Figures 7 and 9) in the latching member (99, 105).
Alternatively, in DeMario note the protrusion above the opening (113) in Figures 10-11.  This protrusion is inserted into a latching groove (e.g., formed by flare 111 in Figure 9). 
DeMario’s arrangements of a protrusion inserted into a groove enhance securement of the adjacent parts.  Modification of Feild to have included a plate 

Objection to the Abstract
The Abstract of the disclosure is objected to because it includes an unclear long rambling sentence (i.e., “The system includes . . . from the guide hole”).  It is unclear where one feature ends and another feature begins.  It is suggested that the long rambling sentence be broken into several shorter clear sentences.  
The Abstract is objected to because the last two sentences improperly refer to purported merits or speculative applications of the invention. 
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it does not correspond to the elected invention.  The Title is further objected to because it is unclear what “same” refers to.  The following Title is suggested:  “System Including A Member Configured To Separate A Lock Insert From A Guide Hole In A Top Nozzle Plate Of A Nuclear Fuel Assembly”. 



The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646